Title: To James Madison from John Mitchell, 19 August 1803 (Abstract)
From: Mitchell, John
To: Madison, James


19 August 1803, Le Havre. Encloses a copy of his last letter “stateing the situation of our vessells.” Has not yet received permission for discharging the cargoes of American vessels. “I have drawn up a petition to the Minister for Captn. Steel and Cap. Wallace, requesting permission to discharge, or leave to depart with their Cargoes, and free of Duty or charges. This Petition goes ⅌ post this Day.” The Danish and Swedish ships “This Day … received permission to land their Cargos, (being represented as Naval & Military stores).” Hopes “that simular permission will be granted our Vessells.” “If granted, it will relieve the vessels; but the owners of the Cargoes will be left in [the] same situation, for the Goods will not be permitted to be sold till [a] Certificate does arrive” conforming to the law of 1 Messidor an XI [20 June 1803]. Will keep JM informed should the situation change. Has no “political information” to pass on. Notes that shipbuilding is booming. “The greatest possible Activity is Used here to get the Boats forward: evry carpenter is in requisition.” Journals sent to JM “will shew the disposition of the different departments to contribute voluntarily to the support of the war.” Believes that in no former war has French commerce suffered “so much as in the present, scarce a Vessell fitted out from this for the Colonies, has returnd, and not one since hostilities commenced.” “Nor since that period has any french Vessell saild from this for any place, except small vessells for Rouen. The Commerce of this place is truly distressed.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 4 pp.; docketed by Wagner. Enclosures not found.



   
   See Mitchell to JM, 12 Aug. 1803.



   
   A full transcription of this document has been added to the digital edition.

